Citation Nr: 9930750	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had periods of active service from March 1946 to 
September 1956.

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's died on October [redacted], 1996 of 
metastatic melanoma.

2.  At the time of his death, the veteran was service-
connected for carcinoma of the right testicle, operated, 
removed, non-metastatic (carcinoma, metastatic of lungs not 
found), which was rated as 10 percent disabling.

3.  There is no competent medical evidence linking metastatic 
melanoma and the veteran's period of active service or to a 
service connected disability.

4.  The veteran did not die of a service-connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 1991).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (1998).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  See 
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well grounded.  See 38 U.S.C.A. § 5107(a).  In 
order for a claim for service connection for the cause of the 
veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. App. 
507 (1997).

The veteran's Certificate of Death indicates that he died in 
October 1996 of metastatic melanoma.  The appellant contends 
that treatment (nitrogen mustard agents) the veteran received 
for his service-connected cancer of the testicle during 
service and nodules on his lungs contributed to his fatal 
cancer.

A March 1956 Medical Board Report reveals that the veteran 
underwent an orchiectomy in August 1955, which revealed 
carcinoma of the testes.  The veteran subsequently underwent 
retroperitoneal lymphadenectomy later in August 1955.  A 
March 1956 X-ray of the chest revealed a metastatic tumor.  
The diagnosis was carcinoma, n.e.c., embryonal, right testis, 
with bilateral pulmonary metastases.  A clinical abstract 
indicated that following a course of nitrogen mustard 
therapy, repeat examinations revealed no pulmonary lesions or 
other demonstrable metastases.  

An October 1956 rating decision granted the veteran service 
connection for carcinoma, right testis with metastases to the 
lungs.

An October 1958 VA examination revealed no manifestation of 
pulmonary disease.  The genitourinary portion of the 
examination found no evidence of recurrence of the tumor in 
the testicles or inguinal area.  A December 1975 VA discharge 
summary indicates that X-rays of the chest were normal.

Medical records from the veteran's private physicians reflect 
that the veteran was diagnosed with melanoma of the right eye 
in January 1993; he subsequently underwent radiation therapy 
and removal of the right eye (enucleation).  A June 1993 
private medical record indicates that the veteran suffered 
from multiple facial basal cell carcinoma.  A January 1996 
private medical record noted a lesion in the right lung and 
liver metastases.  The differential impression was metastatic 
melanoma versus a possible primary lung cancer with liver 
metastases.

In June 1997 the RO referred the claims file to a physician 
with the Veteran's Health Administration (VHA) for review and 
an opinion as to whether the veteran's exposure to nitrogen 
mustard therapy during service contributed to the development 
of the fatal metastatic melanoma.  In July 1997 a response 
was received from a VA physician, who discussed the veteran's 
medical history and stated, in pertinent part, as follows:

Given the fact that the patient was 
treated 40 years earlier with nitrogen 
mustard for a short period of time, I do 
not think that this has any relationship 
to his development of a second primary 
tumor.  There has been no relationship to 
the development of ocular melanoma 
secondary to nitrogen mustard therapy. . 
. . Given the patient's strong smoking 
history, it is also possible that he may 
have developed a primary lung cancer with 
metastatic disease to his liver.  As this 
is the case I do not feel that there was 
any relationship to the exposure to 
nitrogen mustard earlier.

The record does not include any medical evidence indicating 
that metastatic melanoma was related to the veteran's period 
of military service or his service connected disability, 
including the nitrogen mustard therapy he underwent in 
connection with his carcinoma of the right testis with 
metastases to the lungs.  In this regard, there is no medical 
evidence of metastatic melanoma during service.  Further, as 
the veteran was not diagnosed with metastatic melanoma until 
more than three decades after service, metastatic melanoma 
was not manifested within the one-year presumptive period for 
malignant tumors, and such presumption cannot therefore be 
used to provide the necessary link to service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991).

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his active 
service.  However, as the appellant is not a medical expert, 
she is not competent to offer an opinion regarding any 
medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board also notes that despite treatment by several physicians 
familiar with the veteran's medical history, no physician has 
suggested that a relationship exists between the veteran's 
metastatic melanoma or primary lung cancer and his military 
service, including the carcinoma of the right testis with 
metastases to the lungs that was present during service.  
Because the record fails to demonstrate any medical evidence 
of any connection between the veteran's death and any disease 
or injury related to his military service, the appellant's 
claim of service connection for the cause of the veteran's 
death must be denied as not well grounded.  See 38 U.S.C.A. 
§ 5107(a).  

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Entitlement to Dependents' Educational Assistance 
Benefits

In view of the denial of service connection for the cause of 
the veteran's death, the claim for entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, is also denied.  In order 
to be eligible for this educational assistance the veteran 
must have died of a service connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1) (West 
1991); 38 C.F.R. § 21.3021 (a) (1999).  As such, the 
appellant does not met the basic requirements for educational 
assistance.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals



 

